Citation Nr: 0921106	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hypothyroidism with 
mild exophthalmos, which is currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
October 1990 to October 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2009, the Veteran testified at a video conference 
hearing, which was conducted by the undersigned Acting 
Veterans Law Judge in Washington, D.C.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

At the March 2009 video conference hearing, the Veteran 
testified that she had been seen at the Temple VA medical 
facility in the last few years.  The Board notes that these 
treatment records have not been associated with the Veteran's 
claims file.  The most recent treatment records date dated in 
October 2005, and the Veteran testified in regard to a 
December 2008 office visit wherein the primary care provider 
recommended that her condition be monitored every three 
months instead of annually.  The RO should obtain the 
Veteran's complete medical records.  

Additionally, the Veteran testified that she has gained 
weight since her last VA examination in June 2008.  Implied 
is that her disability has worsened.  The Board notes that if 
the additional VA treatment records indicate that the 
Veteran's disability has worsened (i.e., muscular weakness, 
mental disturbance, weight gain, cold intolerance, 
cardiovascular involvement, bradycardia, and sleepiness), a 
reexamination would be appropriate.



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file VA medical records for the Veteran 
from the Temple VA Medical Center in 
Temple Texas, dated from 2003 to the 
present, which are not already of record.   

2.  If the additional VA treatment 
records from the VA indicate that the 
Veteran's service-connected 
hypothyroidism has worsened, schedule her 
for a VA examination to determine the 
current nature and severity of her 
disability.  The claims file should be 
made available to the examiner for 
review.  The examiner is asked to comment 
on the presence and severity, or absence, 
of the following symptoms attributable to 
the service-connected disability:  
muscular weakness, mental disturbance 
(dementia, slowing of thought, 
depression), weight gain, cold 
intolerance, cardiovascular involvement, 
bradycardia (less than 60 beats per 
minute), sleepiness, and eye and vision 
abnormalities.  

3.  After the above development is 
completed, adjudicate the claim.  If the 
benefit remains denied, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




